MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
                                                                    Aug 23 2017, 7:44 am
court except for the purpose of establishing
the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lisa M. Pace,                                            August 23, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         72A04-1701-CR-212
        v.                                               Appeal from the
                                                         Scott Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Roger L. Duvall, Judge
                                                         Trial Court Cause Nos.
                                                         72C01-1011-FC-22
                                                         72C01-1303-FC-6
                                                         72C01-1610-F6-278



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017        Page 1 of 9
[1]   Lisa M. Pace (“Pace”) pleaded guilty to two counts of Class C felony assisting a

      criminal,1 one count of Class A misdemeanor theft,2 one count of Level 6 felony

      possession of a narcotic drug,3 and to violating the terms of her probation. As a

      result of this guilty plea, she was sentenced to an aggregate executed sentence of

      five years and 270 days. Pace appeals and raises the following issue: whether

      her sentence is inappropriate in light of the nature of the offense and the

      character of the offender.


[2]   We affirm.


                                         Facts and Procedural History
[3]   In November of 2009, Pace was living with her then-boyfriend, Bobby Riley

      (“Riley”), in Austin, Indiana. On November 24, 2009, Paul Graupe

      (“Graupe”) came to Riley’s residence to collect money that Riley owed him.

      Riley and Graupe went to a detached building behind the house. Some time

      passed, and Pace also went to the building. When she entered, she saw Riley

      strangling Graupe, which resulted in Graupe’s death. While Riley concealed

      Graupe’s body, Pace cleaned up the blood from the scene, and Riley and Pace

      both took money from Graupe’s body, which they used to buy drugs.




      1
          See Ind. Code § 35-44.1-2-5.
      2
          See Ind. Code § 35-43-4-2.
      3
          See Ind. Code § 35-48-4-6.


      Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 2 of 9
[4]   Two days later, Austin Police Department Officer Shawn Hurt (“Officer Hurt”)

      spoke with Riley and Pace and asked them if they knew of Graupe’s

      whereabouts. Riley and Pace told Officer Hurt that they had a short

      conversation with Graupe on November 24, and they last saw him when he

      walked away down the street from Riley’s residence. The next day, Detective

      Lonnie Noble interviewed Pace alone, and she told the detective the same

      story. On December 3, 2009, Indiana State Police Troopers interviewed Pace

      at the post in Sellersburg, and she again gave basically the same information.


[5]   In late September or early October 2010, Pace’s mother took her to an arranged

      meeting at the Scott County Fairgrounds, where Pace was interviewed by FBI

      Special Agents Bon Amick and Todd Brown and private investigator Arland

      Caffee. Pace told the men that she, Riley, and Graupe were at Riley’s house on

      November 24, 2009 and that she and Riley wanted pizza, but Graupe did not,

      so he left. After eating pizza, Pace and Riley went to Hardy Lake to go fishing,

      and while at the lake, Pace saw Graupe with two other men. Pace claimed that

      the two men had a rope around Graupe’s neck and were hurting Graupe. Pace

      said she then ran back to the vehicle and told Riley that she did not want to go

      fishing and wanted to go home. Pace told the agents she never told Riley what

      she had witnessed at the lake.


[6]   On December 19, 2011, Pace was sentenced to 507 days of probation for a theft

      conviction under Cause Number 72C01-1011-FC-22 (“Cause 22”). On May 3,

      2012, while on probation under Cause 22, Pace was arrested for forgery and

      posted bond and was released. Pace was again arrested on September 6, 2012

      Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 3 of 9
      for violating home detention. After spending six weeks in jail, Pace spoke with

      law enforcement on November 20, 2012 and confessed to her role in the murder

      of Graupe. On March 7, 2013, the State charged Pace under Cause Number

      72C01-1303-FC-6 (“Cause 6”) with two counts of Class C felony assisting a

      criminal, one count of Class D felony obstruction of justice, one count of Class

      D felony theft, and one count of Class A misdemeanor failure to report a body.


[7]   In November of 2015, Pace married another man. On October 2, 2016, Pace

      was caught shoplifting items from Walmart, and during the course of the

      investigation, the police found Oxycodone in her possession. On October 3,

      2016, the State charged Pace with two counts of Level 6 felony possession of a

      narcotic drug, one count of Class A misdemeanor theft, and one count of Class

      A misdemeanor possession of a controlled substance in Cause Number 72-C01-

      1610-F6-278 (“Cause 278”).


[8]   On November 1, 2016, Pace entered into a plea agreement in Cause 22, Cause

      6, and Cause 278, in which she pleaded guilty to violating her probation in

      Cause 22, to two counts of Class C felony assisting a criminal in Cause 6, and

      to Level 6 felony possession of a narcotic drug and Class A misdemeanor theft

      in Cause 278. At her sentencing hearing, the trial court ordered Pace to serve

      270 days executed under Cause 22, concurrent sentences of four years for each

      count of assisting a criminal under Cause 6, and concurrent one-year sentences

      for her convictions under Cause 278. The trial court ordered the sentences in

      Cause 22, Cause 6, and Cause 278 to be served consecutively for an aggregate

      sentence of five years and 270 days executed. Pace now appeals her sentence.

      Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 4 of 9
                                      Discussion and Decision
[9]    Under Indiana Appellate Rule 7(B), “we may revise any sentence authorized by

       statute if we deem it to be inappropriate in light of the nature of the offense and

       the character of the offender.” Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct.

       App. 2014). The question under Appellate Rule 7(B) is not whether another

       sentence is more appropriate; rather, the question is whether the sentence

       imposed is inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App.

       2008). It is the defendant’s burden on appeal to persuade the reviewing court

       that the sentence imposed by the trial court is inappropriate. Chappell v. State,

       966 N.E.2d 124, 133 (Ind. Ct. App. 2012), trans. denied.


[10]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment “should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

       2008). The principal role of appellate review is to attempt to “leaven the

       outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

       end of the day turns on “our sense of the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other facts that

       come to light in a given case.” Id. at 1224.


[11]   Pace contends that her sentence is inappropriate in light of the nature of the

       offense and the character of the offender. She specifically asserts that her five-




       Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 5 of 9
       year executed sentence4 under Cause 6 and Cause 278 is inappropriate because

       the conduct that supported her convictions for assisting a criminal was

       motivated by self-preservation and protection of her family due to her fear of

       Riley and his threats to hurt her and her family. Pace also claims that her

       sentence is not appropriate because, although she did not inform law

       enforcement of her knowledge of Graupe’s murder when she first spoke with

       them in 2009, she points to the fact that it was her assistance that finally led to

       the discovery of Graupe’s body. Pace further maintains that her conduct

       supporting her convictions for assisting a criminal “did not exceed the bounds

       of the conduct proscribed by the legislature.” Appellant’s Br. at 16. She

       additionally contends that her convictions under Cause 278 do not warrant the

       sentence ordered because nothing in the conduct was particularly egregious. As

       to her character, Pace argues that, at the time of her sentencing, she had

       substantially turned her life around and expressed remorse for her conduct, and

       her sentence of five years is, therefore, inappropriate.


[12]   When considering the nature of the offense, the advisory sentence is the starting

       point to determine the appropriateness of a sentence. Johnson v. State, 986

       N.E.2d 852, 856 (Ind. Ct. App. 2013) (citing Anglemyer v. State, 868 N.E.2d 482,

       494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007)). Here, Pace pleaded

       guilty to two counts of Class C felony assisting a criminal, one count of Level 6

       felony possession of a narcotic drug, and one count of Class A misdemeanor



       4
           Pace is not challenging the 270-day sentence she received for violating her probation under Cause 22.


       Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017                Page 6 of 9
       theft. A person who commits a Class C felony shall be imprisoned for a fixed

       term of between two and eight years, with the advisory sentence being four

       years. Ind. Code § 35-50-2-6(a). A person who commits a Level 6 felony shall

       be imprisoned for a fixed term of between six months and two and one-half

       years, with the advisory sentence being one year. Ind. Code § 35-50-2-7(b). A

       person who commits a Class A misdemeanor shall be imprisoned for a fixed

       term of not more than one year. Ind. Code § 35-50-3-2. Here, the trial court

       sentenced Pace to two four-year concurrent sentences for her convictions of

       assisting a criminal under Cause 6 and two one-year concurrent sentences for

       her convictions under Cause 278 and ordered the sentences to be served

       consecutively for an aggregate sentence of five years.


[13]   As to the nature of the offense underlying her convictions for assisting a

       criminal, Pace witnessed her boyfriend, Riley, murder Graupe in 2009. After

       Riley killed Graupe, Pace helped conceal evidence of the crime by cleaning up

       blood at the murder scene and hiding Graupe’s belongings. For the next three

       years, Pace repeatedly lied to the police about what happened to Graupe.

       Initially, she told police that the last time she saw Graupe he was walking away

       from Riley’s house on November 24, 2009. She then changed her story to

       implicate two innocent men in the murder of Graupe. As a result, the police

       spent a significant amount of time following Pace’s false lead. This dishonesty

       by Pace, not only cost the police three years of time, money, and effort, it also

       caused three years of further pain and suffering for Graupe’s family. Although

       Pace contends she only misled the police due to her fear of Riley, the evidence


       Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 7 of 9
       showed that she met with police several times alone and separate from Riley in

       the intervening three years after the murder, but she still continued to lie about

       what happened to Graupe. As to the nature of the offense underlying her

       convictions for possession of a narcotic drug and theft, Pace was caught

       shoplifting items from Walmart, and during the course of the investigation, the

       police found Oxycodone in her possession. At the time of these crimes, Pace

       was on probation.


[14]   As to her character, Pace pleaded guilty to four criminal offenses and a

       probation violation under her current plea agreement. She had initially been

       charged with two counts of Class C felony assisting a criminal, one count of

       Class D felony obstruction of justice, one count of Class D felony theft, and one

       count of Class A misdemeanor failure to report a dead body under Cause 6 and

       two counts of Level 6 felony possession of a narcotic drug, one count of Class A

       misdemeanor theft, and one count of Class A misdemeanor possession of a

       controlled substance under Cause 278. Pace also had previously been charged

       with forgery, theft, and escape and had pleaded guilty to theft under Cause 22.

       At the time she committed the crimes under Cause 278, Pace was on probation,

       which she had previously violated. Although Pace apologized to Graupe’s

       family at sentencing, she deliberately misled police about what had happened to

       Graupe for three years and even implicated innocent men in his murder. Pace

       only pleaded guilty to four of the multiple crimes she was charged with under

       Cause 6 and Cause 278, and she received the advisory sentences for the crimes

       to which she pleaded guilty. We conclude that her five-year sentence is not


       Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 8 of 9
       inappropriate in light of the nature of the offense and the character of the

       offender.


[15]   Affirmed.


       Najam, J., and Brown, J., concur




       Court of Appeals of Indiana | Memorandum Decision 72A04-1701-CR-212 |August 23, 2017   Page 9 of 9